Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered on or about May 23, 2000, which denied the motion of defendants Ramjatan and Eesardeen Budhu for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Supreme Court properly denied the Budhu defendants’ motion for summary judgment since issues of fact exist with respect to whether they breached their contractual obligations to keep the premises in good repair (see, Putnam v Stout, 38 NY2d 607; and see, Russo v 491 W. St. Corp., 176 AD2d 672) and whether they had notice of the alleged hazardous condition and a reasonable opportunity to repair it (see, Juarez v Wavecrest Mgt. Team, 88 NY2d 628, 642; and see, Espinal v 570 W. 156th Assocs., 258 AD2d 309). Concur — Nardelli, J. P., Tom, Lerner, Buckley and Friedman, JJ.